DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Amendment to claims filed 9-22-21 is acknowledged. Currently, claims 1-20 are pending. Claim 1 is currently amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (2016/0185025) in view of Gomez et al. (2016/0362578).
	Regarding claim 1, Baldwin et al. discloses a method of forming a multilayer structure comprising:
	Coextruding:
		A first layer comprising:

			A chemical foaming agent; and
		A second layer on a side of the first layer, the second layer comprising:
			Polypropylene, polyethylene, or a combination f polypropylene and polyethylene;
	Irradiating the coextruded layers with ionizing radiation; and
	Foaming the irradiated, coextruded layers (abstract, claim 25).
	Baldwin et al. does not teach the second layer comprising at least 15 wt. % ketone-ethylene-ester (KEE) terpolymer, wherein the ester of the KEE comprises an acrylate. However, Gomez et al. teaches a foam structure comprising a foam layer (para 79-80) and a cap layer on a side of the foam layer (para 76-80) including about 20, about 40, or about 50, or about 99 weight% of KEE terpolymer, wherein the ester of the KEE comprises an acrylate (para 16, 49-51, 53, 59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldwin et al. with the teaching of Gomez et al. since Gomez et al. teaches the KEE terpolymer provides non-migration and good chemical resistance (para 53).
	Regarding claim 3, Baldwin et al. does not teach wherein the first layer comprises at least 70 wt. % polypropylene, polyethylene, or a combination of polypropylene and polyethylene. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of polyethylene or polypropylene in the first layer in order to optimize the properties of the foam layer.
	
	

	Regarding claim 7, Baldwin et al. discloses wherein the polyethylene has a melt flow index of 0.1-25 grams per 10 minutes at 190 degrees Celsius (claim 3). 
	Regarding claim 8, Baldwin et al. does not teach wherein the amount of chemical foaming agent in the first layer is 4-10 wt. %. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of chemical foaming agent since Baldwin et al. teaches the amount of chemical foaming agent can depend on the unfoamed sheet thickness, the desired foam thickness, desired foam density materials being extruded crosslinking percentage, type of chemical foaming agent, among others (para 118).
	Regarding claim 9, Baldwin et al. discloses wherein the chemical foaming agent comprises azodicarbonamide (para 118 and claim 5).
	Regarding claim 10, Baldwin et al. discloses wherein the first layer comprises a crosslinking agent (claim 40).
	Regarding claim 11, Baldwin et al. does not teach the amount of crosslinking agent in the first layer is 1-3 wt. %. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of crosslinking agent since Baldwin et al. teaches that some polymers are more readily crosslink more than others, thus, layers containing polymers more apt to crosslink may have less crosslinking agent, than layers with polymers less apt to crosslink. In some embodiments, a layer can be purposefully more cross-linked than another layer, which can require adding more crosslinking agent into that layer to facilitate more crosslinking (para 139).
	Regarding claim 12, Baldwin et al. discloses wherein the ionizing radiation is selected from the group consisting of alpha, beta, x-ray, gamma, and neutron (claim 8).

	Regarding claim 14, Baldwin et al. discloses wherein the ionizing radiation is an electron beam with an acceleration voltage of 200-1500 kV (claim 10). 
	Regarding claim 15, Baldwin et al. discloses wherein an absorbed electron beam dosage is 10-500 kGy (claim 11).
	Regarding claim 16, Baldwin et al. discloses wherein the ionizing radiation crosslinks the extruded structure to a crosslinking degree of 20-75% (claim 12).
	Regarding claim 17, Baldwin et al. discloses wherein foaming comprises heating the irradiated structure with molten salt and radiant heaters or a hot air oven (claim 13).
	Regarding claim 18, Baldwin et al. discloses wherein the multilayer foam structure has a density of 20-250 kg/m3 (claim 32). 
	Regarding claim 19, Baldwin et al. discloses wherein the multilayer foam structure has an average closed cell size of 0.05-1.0 mm (claim 33).
	Regarding claim 20, Baldwin et al. discloses wherein the multilayer foam structure has a thickness of 0.2-50 mm (claim 34).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. in view of Gomez et al. as applied to claim 1 above, and further in view of Fry et al. (US 4,614,680).
	Regarding claim 2, Baldwin et al. does not teach wherein the first layer comprises 2-15 wt. % KEE. However, Fry et al. teaches a multilayer foam structure (col. 1, line 35-55, col. 7, line 30-40) comprising a foam layer comprising 10% by weight KEE terpolymer (col. 76, line 7-16, 30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baldwin et al. with the teaching of Fry et al. since Fry et al. teaches that providing the KEE terpolymer in the foam layer provides bonding between the layers (col. 6, line 25-50).
s 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. in view of Gomez et al. as applied to claim 1 above, and further in view of Kjellqvist et al. (US 6,187,424).
Regarding claim 4, Baldwin et al. discloses wherein the first layer comprises additives (para 57, 112) but does not teach the amount is 1-20 wt. %. However, Kjellqvist et al. teaches a foam layer (col 14, line 53-55) comprising additives in an amount of up to 30 percent by weight (col. 13, lien 60-67, col. 14, line 1-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of additives in the first layer since Kjellqvist et al. teaches that the additives provides additional properties to the foam layer (col. 13, line 60-67, col. 14, line 1-25).
Regarding claim 5, Baldwin et al. discloses wherein the second layer comprises additives (para 57, 112) but does not teach the amount is 1-8 wt. %. However, Kjellqvist et al. teaches a foam layer (col 14, line 53-55) comprising additives in an amount of up to 30 percent by weight (col. 13, lien 60-67, col. 14, line 1-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of additives in the second layer since Kjellqvist et al. teaches that the additives provides additional properties to the foam layer (col. 13, line 60-67, col. 14, line 1-25).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.H.L/               Examiner, Art Unit 1742                 


/JEFFREY M WOLLSCHLAGER/               Primary Examiner, Art Unit 1742